USCA4 Appeal: 21-4244      Doc: 23         Filed: 01/24/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4244


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTONIO LAMONT PRIESTER, a/k/a Papa,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:09-cr-00501-JFA-9)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David A. Brown, Sr., DABROWNLAW, LLC, Rock Hill, South Carolina, for Appellant.
        Stacey Denise Haynes, Assistant United States Attorney, Columbia, South Carolina;
        Martin L. Holmes, Jr., Assistant United States Attorney, Charleston, South Carolina, Leesa
        Washington, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4244       Doc: 23         Filed: 01/24/2022      Pg: 2 of 4




        PER CURIAM:

               Antonio Lamont Priester appeals the district court’s judgment revoking his

        supervised release and sentencing him to 52 months’ imprisonment. Counsel has filed a

        brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious issues for appeal, but questioning whether sufficient evidence supported

        Priester’s violation for use/possession of illegal drugs and whether Priester’s sentence is

        reasonable. The Government has declined to respond. Although notified of his right to

        file a pro se supplemental brief, Priester has not done so. We affirm.

               We review the district court’s revocation decision for abuse of discretion and its

        factual findings for clear error. United States v. Dennison, 925 F.3d 185, 190 (4th Cir.

        2019). A district court need only find a supervised release violation by a preponderance of

        the evidence. Id. at 191 (citing 18 U.S.C. § 3583(e)(3)). Based on our review of the record,

        we conclude that there was ample evidence adduced at the revocation hearing to support

        the challenged violation. Moreover, Priester did not contest four additional alleged

        supervised release violations, including a Grade A violation for new criminal conduct

        arising from a state charge for trafficking crack cocaine. Accordingly, the district court

        did not abuse its discretion in revoking Priester’s supervised release. See 18 U.S.C.

        § 3583(e); U.S. Sentencing Guidelines Manual § 7B1.3(a)(1), p.s. (2009) (“Upon a finding

        of a Grade A . . . violation, the court shall revoke probation or supervised release.”).

               Next, counsel questions whether Priester’s sentence is reasonable. “We will affirm

        a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (internal

                                                      2
USCA4 Appeal: 21-4244      Doc: 23         Filed: 01/24/2022     Pg: 3 of 4




        quotation marks omitted). Priester’s sentence does not exceed the applicable statutory

        maximum.     Accordingly, the remaining question is whether the sentence is plainly

        unreasonable. “When reviewing whether a revocation sentence is plainly unreasonable,

        we must first determine whether it is unreasonable at all.” United States v. Thompson, 595

        F.3d 544, 546 (4th Cir. 2010). “In making this determination, we follow generally the

        procedural and substantive considerations that we employ in our review of original

        sentences, . . . with some necessary modifications to take into account the unique nature of

        supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207 (4th

        Cir. 2017) (alteration in original; internal quotation marks omitted). Thus, in considering

        “whether a revocation sentence is plainly unreasonable, we first must determine whether

        the sentence is procedurally or substantively unreasonable.” Id.

               A revocation sentence is procedurally reasonable if the district court adequately

        explains the sentence after considering the Chapter Seven policy statements and the

        applicable 18 U.S.C. § 3553(a) factors. Id.; see 18 U.S.C. § 3583(e). A revocation

        sentence is substantively reasonable if the court states a proper basis for concluding that

        the defendant should receive the sentence imposed, up to the statutory maximum. United

        States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A court need not be as detailed or

        specific when imposing a revocation sentence as it must be when imposing a post-

        conviction sentence, but it still must provide a statement of reasons for the sentence

        imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted).

               We conclude that Priester’s sentence is procedurally and substantively reasonable.

        The district court correctly identified his policy statement range, considered the relevant

                                                     3
USCA4 Appeal: 21-4244         Doc: 23      Filed: 01/24/2022     Pg: 4 of 4




        statutory factors, acknowledged Priester’s mitigation arguments, and gave sufficiently

        detailed reasons for selecting its within-range sentence. In accordance with Anders, we

        have reviewed the entire record in this case and have found no meritorious issues for

        appeal. We therefore affirm the district court’s judgment. This court requires that counsel

        inform Priester, in writing, of the right to petition the Supreme Court of the United States

        for further review. If Priester requests that a petition be filed, but counsel believes that

        such a petition would be frivolous, then counsel may move in this court for leave to

        withdraw from representation. Counsel’s motion must state that a copy thereof was served

        on Priester.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     4